Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.


Claim Rejections - 35 USC § 103
I.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandramouli et al (USPN 9,697,262) in view of Prismon et al (USPN 2017/0308822).

a.	Per claim 1, Chandramouli et al method for processing a continuous data stream of events using a 2distributed event processing service, the method comprising: 3
5generating, by the first computing device, a first set of transformations for the 6application (col.10 line 24-col.11 line 38—transformation generation); 7

receiving, at the first computing device, events from a continuous stream of 8events related to the application (col.1 line 21-56—event stream); 9

generating, by the first computing device, a snapshot of each of the events from 10the continuous stream of events during a time period (col.12 lines 23-64—event snapshot from event stream during time interval); 11

generating, by the first computing device, a first batch of events based at least in 12part on the snapshot (col.2 lines 46-57, col.12 lines 34-50—generation of event batch based on snapshot), 14

converting, by the first computing device, the first batch of events into a first 15batch of event objects (col.11 lines 27-38, col.15 line 24-col.16 line 18—translation and transformation of events into objects); 16

processing, by a second computing device of the of the plurality of computing 17devices of the distributed event processing service, the first batch of event objects against the 18first set of transformations to generate a first set of output events related to the application (col.16 line 35-col.17 line 15—generation of output of events); and 19

transmitting, by the second computing device, the first set of output events to a 20third computing device (col.2 lines 46-57, col.3 line 46-col.4 line 52—sending of event output).

Chandramouli et al teach the method as applied above, yet fail to explicitly teach receiving, at a first computing device of a plurality of computing devices of the 4distributed event processing service, information that identifies an application; the first batch of events represented as a Resilient Distributed Dataset 13(RDD). However, Prismon et al teach receiving application information from service platforms (paras 0019, 0021, 0030, 0037-38) and the batch of events represented as a RDD (paras 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of Chandramouli et al with Prismon et al for the purpose of receiving application information and representing the batch of events as a Resilient Distributed Dataset 13(RDD); which is obvious in the network art for distributing event information and RDD for low-level transforming event data.

Claims 9 and 16 contain limitations that are substantially equivalent to claim 1 and are therefore rejected under the same basis.
b.	Per claim 2, Chandramouli et al with Prismon et al teach the method of claim 1, Prismon et al further teach wherein processing, by the second computing 2device, the first batch of event objects further comprises: 3creating a Resilient Distributed Dataset (RDD) Directed Acyclic Graph (DAG) of 4transformations of a set of one or more logical rules defined in the application; 5processing, by the second computing device, the first batch of event objects 6against the RDD DAG of transformations to generate a first set of result objects; and 7converting, by the second computing device, the first set of result objects to the  first set of output events related to the application (paras 0020, 0024-25, 0045—RDD and DAG transformations).
Claims 10 and 17 contain limitations that are substantially equivalent to claim 2 and are therefore rejected under the same basis.
c.	Per claim 3, Chandramouli et al with Prismon et al teach the ORA170355-US-CNT58method of claim 2, Prismon et al further teach wherein the RDD DAG of transformations comprise at least one of the set of one or more logical rules to be applied to at least the first batch 3of events, a tuple event type corresponding to the events in the first batch of events, and a Plain 4Old Java Object (POJO) event type corresponding to the events in the first batch of events (para 0045—RDD DAG transformations, translations and JAVA calls).  
Claims 11 and 18 contain limitations that are substantially equivalent to claim 3 and are therefore rejected under the same basis.

d.	Per claim 4, Chandramouli et al with Prismon et al teach the1 method of claim 1, Chandramouli et al further teach wherein the information that identifies an 2application further comprises a set of one or more continuous queries (col.2 lines 30-57, col.3 line 46-col.4 line 28, col.4 line 53-col.5 line 29—temporal and progressive query processing).  
Claims 12 and 19 contain limitations that are substantially equivalent to claim 4 and are therefore rejected under the same basis.
e.	Per claim 5, Chandramouli et al with Prismon et al teach the method of claim 4, Chandramouli et al further teach wherein the first batch of events are further 2processed against the set of one or more continuous queries to generate the first set of output 3events related to the application (col.5 line 42-col.6 line 39—queries generating event outputs).  1
Claims 13 and 20 contain limitations that are substantially equivalent to claim 5 and are therefore rejected under the same basis.
f.	Per claim 6, Chandramouli et al with Prismon et al teach the method of claim 5, Chandramouli et al further teach the method further comprising: 2generating, by the first computing device, a second set of transformations for the 3application, the second set of transformations representing a Directed Acyclic Graph (DAG) of 4transformations of the set of one or more continuous queries defined in the application; and 5processing, by the second computing device, the first batch of events against the 6second set of transformations to generate the first set of output events related to the application (col.4 line 53-col.5 line 29—queries organized as DAG for generation of output events).  
Claim 14 contains limitations that are substantially equivalent to claim 6 and are therefore rejected under the same basis.
g.	Per claim 7, Chandramouli et al with Prismon et al teach the method of claim 1, Chandramouli et al further teach wherein a set of one or more logical rules 2identified in the information comprise a set of if-then rules related to one or more operations to 3be performed by the application (col.5 lines 42-56, col.8 line 63-col.9 line 40, col.17 lines 33-38—logical operations and rule).  
h.	Per claim 8, Chandramouli et al with Prismon et al teach the method of claim 1, wherein the information that identifies an 2application further comprises at least one of a deployment type parameter that specifies a type of 3deployment of the application on a cluster of computing nodes in the distributed event processing 4system and one or more configuration parameters related to the application (Prismon et al: paras 0019, 0021-23, 0035, 0038, 0043-46—management and identification of application deployment solution type and package; Chandramouli et al: col.5 line 61-col.6 line 3, col.7 lines 6-22 and 49-55, col.10 lines 18-23—control parameters).
Claim 15 contains limitations that are substantially equivalent to claim 8 and are therefore rejected under the same basis.

Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2018/0075163 – Clustering event processing
USPN 10,795,935 — Generation of DAG for job flow


IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448